DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 29 December 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search group II because they depend from group I.  This is not found persuasive because the claims of group II are from a different statutory class (method) from the claims of group I (product) in combination with the reasons for distinctness as set forth in the restriction requirement mailed 9 November 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name Nafion®, Fumapem®, Flemion®, Aciplex® and Aquivion®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a series of known cation exchange resin materials and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (“An integrally thin skinned asymmetric architecture design for advanced anion exchange membranes for vanadium flow batteries”).
Zhang et al teach (see abstract, fig. 1, passage from mid-way down right hand column of page 16948 through column break on page 16949) an asymmetric anion exchange membrane comprising a porous layer (“substructure”) and a dense layer (“defect-free skin layer”), wherein both layers were formed of a hydrocarbon-based anion-exchange resin (chloromethylated polysulfone).  The porous layer clearly includes pores.

Regarding claim 4, the defect-free skin layer of Zhang et al did not comprise any pores.   
Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zschocke et al (“Novel Ion Exchange Membranes Based on an Aromatic Polyethersulfone”).
Zschocke et al teach (see abstract, pp. 328 and 329 and fig. 4) an asymmetric electrolyte membrane comprising a porous layer (“porous substructure”) comprising a hydrocarbon-based anion-exchange resin, which porous layer includes pores, and a dense layer (“skin layer”) comprising a hydrocarbon-based anion-exchange resin.  
Note the preamble limitation “for a water electrolysis apparatus” has not been given patentable weight as it only refers to the intended use of the membrane.  See MPEP 2111.02.    The recitation of “for a water electrolysis apparatus” does not impart any additional structure and relates solely to how the membrane may be used.
Regarding claim 4, the dense layer (“skin layer”) of Zschocke et al does not include pores.
Regarding claim 5, Zschocke et al teach (see fig. 3) that the hydrocarbon-based anion-exchange resin was a “PES” (polyaryleneethersulfone) resin.
Regarding claim 6, Zschocke et al teach (see top of page 331) exposing the membrane to either hydrochloric acid (an acid) or sodium hydroxide (a base) aqueous solutions.  
Regarding claim 8, the asymmetric membrane of Zschocke et al was an anion-exchange membrane (AEM) that would have been capable of being used in a water electrolysis apparatus.  
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkensmeier et al (US 2013/0323496).

While the preamble limitation “for a water electrolysis apparatus” has not been given patentable weight as noted above, as the preamble only refers to the intended use of the membrane, the Office notes that Henkensmeier et al teach (see paragraph [0003]) that in the membrane may be used for electrolytic cells was contemplated. 
Regarding claim 4, Henkensmeier et al expressly teach (see figs. 1 and 2, and paragraph [0044]) that the dense layer (10) was non-porous (i.e. does not comprise pores). 
Regarding claim 5, Henkensmeier et al teach (see paragraph [0041]) that the cation exchange polymer used could be selected from polymers such as perfluorinated sulfonic acid, which are available under the tradenames Nafion®, Aquivion®, Aciplex®, and Flemion®.
Regarding claim 7, Henkensmeier et al teach the membrane being a proton exchange membrane (see paragraph [0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“An integrally thin skinned asymmetric architecture design for advanced anion exchange membranes for vanadium flow batteries”) OR Zschocke et al (“Novel Ion Exchange Membranes Based on an Aromatic  as applied to claim 1 above, and further in view of Mertesdorf et al (US 5,906,716).
None of Zhang et al, Zschocke et al, and/or Henkensmeier et al fail to teach the pore size of the porous layer the respective membranes.
Mertesdorf et al teach (see abstract, col. 4, line 53 through col. 5, line 30) an asymmetric electrolyte membrane that comprised a porous layer formed by a similar phase inversion process as that used by each of Zhang et al, Zschocke et al and/or Henkensmeier et al.  Mertesdorf et al teach that the pore size was in the range of 0.1 m to 10 m.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have controlled the pore size/diameter of the porous layer of the membrane to be on the same scale as that known in the prior art, i.e. on the order of 0.1 m to 10 m as taught by Mertesdorf et al.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“An integrally thin skinned asymmetric architecture design for advanced anion exchange membranes for vanadium flow batteries”) OR Zschocke et al (“Novel Ion Exchange Membranes Based on an Aromatic Polyethersulfone”) OR Henkensmeier et al (US 2013/0323496) as applied to claim 1 above, and further in view of Beard et al (US 2010/0166961).
None of Zhang et al, Zschocke et al, and/or Henkensmeier et al fail to teach the pore size or the porosity of the porous layer the respective membranes.
Beard et al teach (see abstract, paragraphs [0033]-[0035]) that the use of phase separation (i.e. phase inversion) techniques permitted control of both cell (pore) size and percent porosity.
Therefore, in the absence of evidence of unexpected results of the claimed range, it would have been within the expected skill of a routineer in the art to have conducted routine experimentation to determine suitable or even optimal values for the pore size and porosity of the porous layer of each of Zhang et al, Zschocke et al, or Henkensmeier et al as suggested by Beard et al.  
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henkensmeier et al (US 2013/0323496) as applied to claim 1 above, and further in view of Mertesdorf et al (US 5,906,716) and Dean et al (US 2012/0031772).
Henkensmeier et al, as noted above, suggested (see paragraph [0003]) that in the membrane may be used for electrolytic cells.
However, Henkensmeier et al fail to teach the specifics of how to implement the asymmetric membrane into an electrolytic cell, such as through constructing a membrane electrode assembly.
Mertesdorf et al teach (see abstract, col. 4, line 53 through col. 5, line 30) an asymmetric electrolyte membrane that comprised a porous layer formed by a similar phase inversion process as that used by Henkensmeier et al.  Mertesdorf et al teach that the asymmetric membrane was implemented using a cation exchange membrane with an electrode formed directly on the porous surface of the membrane (i.e. “membrane/electrode composite”).  Mertesdorf et al mainly relates to fuel cells, but also mentions (see col. 1, lines 6-18) using the membrane/electrode composites for electrolysis cells.  
Dean et al teach (see abstract, fig. 1a, paragraph [0010]) that typical electrolysis cells include a membrane electrode assembly, wherein electrodes are supported “on or just within both polymer electrolyte faces” as can be seen in fig. 1a.  The electrodes comprised a cathode and an anode on opposing sides of the polymer electrolyte membrane (PEM).  The membrane electrode assembly of Dean et al was used for a water electrolysis apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the asymmetric membrane of Henkensmeier et al with the teachings of Mertesdorf et al and Dean et al by constructing the membrane electrode assembly of Dean et al by using the asymmetric membrane Henkensmeier et al as the polymer electrolyte membrane that was sandwiched between the anode and cathode.

Regarding claim 11, Dean et al teach that the anode was selected as iridium oxide (a precious metal-based single oxide) and the cathode was selected as platinum (a transition metal).
Regarding claim 12, Dean et al teach constructing a water electrolysis apparatus using the membrane electrode assembly.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794